Dawson, J., concurring: Judge Hoyt has skillfully placed in sharp focus the key issue of exemption under section 501(c) (13), unblurred by the narrowness of the decisions in Kensico Cemetery and Forest Lawn. As the author of the Sherwood Memorial Gardens opinion in this Court, I am in agreement with everything said here. About all I would add is that the time has arrived for giving the Kensico Cemetery and Forest Lo/wn cases gentle and decent burials. To the extent that the rationale of those cases is inconsistent with the views expressed in the majority opinion in this case I would no longer follow them. Withey and Tannenwald, JJ., agree with this concurring opinion.